If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


                                                                    UNPUBLISHED
In re T. E. BIXLER, Minor.                                          January 27, 2022

                                                                    No. 357897
                                                                    Lenawee Circuit Court
                                                                    Family Division
                                                                    LC No. 18-000133-NA


Before: GLEICHER, C.J., and BORRELLO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        The circuit court terminated respondent-mother’s parental rights to her young daughter
who had been in care since shortly after her birth. Respondent challenges the court’s grounds for
taking jurisdiction over the child, contends that the Department of Health and Human Services
(DHHS) breached its duty to attempt relative placement, and argues that the court failed to comply
with the notice provisions of the Indian Child Welfare Act (ICWA), 25 USC 1901 et seq., and the
Michigan Indian Family Preservation Act (MIFPA), MCL 712B.1 et seq. Although we discern no
error with the court’s jurisdictional and placement decisions, documentation necessary to support
that proper notice was given under ICWA and MIFPA is absent from the record. Accordingly, we
conditionally reverse the termination order and remand for further proceedings to address the
notice issue with respect to the Cherokee Nation.

                                       I. BACKGROUND

       Respondent gave birth to TEB on July 21, 2018. As respondent had used heroin and
misused prescription opiates during her pregnancy, TEB went through withdrawal after birth. On
July 30, the DHHS filed a petition to take TEB into care based on respondent’s drug use, lack of
housing, and unemployment. TEB’s maternal grandmother sought placement of the infant, but
her home was deemed inappropriate. Respondent entered a plea to jurisdiction and TEB was
placed with an unrelated foster family, where she remains to this day.

        Respondent was noncompliant with her case service plan throughout much of the
proceedings. She continued to use marijuana, alcohol, opiates, methamphetamines, and
prescription medications. Respondent was frequently without a job or suitable housing, failed to
attend many of her drug screens, and failed to consistently attend parenting time. And respondent
delayed in revealing the identity of TEB’s father. When the child’s father was finally revealed, he


                                               -1-
indicated that he believed he was part Cherokee, triggering a duty on the part of the court and the
DHHS to investigate TEB’s heritage.

        At one point the court changed the goal to termination and adoption. However, respondent
began to show progress and the court changed its position. On November 20, 2020, respondent
gave birth to LAW. The DHHS briefly placed LAW in the same foster home as TEB before
placing LAW with his maternal grandmother, which was then deemed a fit location. Eventually,
the matter proceeded to a termination hearing and the court terminated respondent’s parental rights
to TEB under MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue to exist), (g)
(failure to provide care and custody), and (j) (reasonable likelihood of harm if returned to parent’s
care).

                                        II. JURISDICTION

       Respondent challenges the circuit court’s factual and legal bases for exercising jurisdiction
over TEB. However, respondent waived any error in this regard.

        “A party may not take a position in the trial court and subsequently seek redress in an
appellate court that is based on a position contrary to that taken” below. Holmes v Holmes, 281
Mich App 575, 587-588; 760 NW2d 300 (2008) (quotation marks and citation omitted). That is,
“[a] party cannot stipulate [to] a matter and then argue on appeal that the resultant action was
error.” Id. at 588 (quotation marks and citation omitted). To allow a respondent to assign “error
on appeal [to] something that she deemed proper in the lower court” would “permit [a] respondent
to harbor error as an appellate parachute.” In re Hudson, 294 Mich App 261, 264; 817 NW2d 115
(2011).

        In the circuit court, respondent admitted to several grounds alleged in the petition to take
jurisdiction. The court also specifically asked respondent whether she was “acknowledging that
jurisdiction concerning your child is appropriate as the child was subject to a substantial risk of
harm due to the child’s mental wellbeing based on substance use on your part.” Respondent
personally answered, “Yes.” As respondent expressly conceded the court’s jurisdiction,
respondent cannot challenge the court’s jurisdictional decision on appeal.

                       III. ICWA AND MIFPA NOTICE REQUIREMENT

        Respondent further contends that the DHHS and the circuit court failed to comply with the
notice requirements of ICWA and MIFPA.

         ICWA and MIFPA were both enacted in an effort to “protect[] the best interests of
[American] Indian children and promot[e] the stability and security of [American] Indian tribes
and families.” In re England, 314 Mich App 245, 250-251; 887 NW2d 10 (2016) (quotation marks
and citations omitted). The notice provisions of ICWA and MIFPA generally require that a tribe
be notified “when there are sufficient indications that the child may be an [American] Indian
child . . . .” In re Morris, 491 Mich 81, 100; 815 NW2d 62 (2012). If the child’s tribe cannot be
determined, notice must be sent to the Bureau of Indian Affairs. Id. at 124 (providing overview
of the notice process under 25 USC 1912(a) in appendix to opinion). Similar notice requirements
apply under MIFPA. See MCL 712B.9. Specifically, ICWA requires a relevant Indian tribe be
notified by registered mail, return receipt requested, when there is “reason to know” that an Indian


                                                -2-
child may be involved in the child protective proceeding. 25 USC 1912(a); see also MCL
712B.9(1). Compliance with these notice provisions “is mandatory, regardless of how late in the
proceedings a child’s possible Indian heritage is uncovered.” In re TM (After Remand), 245 Mich
App 181, 188; 628 NW2d 570 (2001) (quotation marks and citation omitted), overruled in part on
other grounds by Morris, 491 Mich at 115 n 26. Neither the court nor the DHHS claimed a lack
of knowledge and they did attempt notification in this case.

       However, mere “assertions . . . that notice had been sent” are insufficient when the record
does not contain “copies of the actual notice purportedly sent,” and does not “include any original
or copy of a registered mail return receipt, which is necessary to show not only that notice was
received, but also determine when the 25 USC 1912(a) waiting period begins.” Morris, 491 Mich
at 112. A lack of documentation makes it “impossible to discern from the record . . . whether
notice was actually sent, to whom it was sent, and whether the notices were received by the
appropriate recipients.” Id. The trial court is dutybound

       to ensure that the record includes, at a minimum, (1) the original or a copy of each
       actual notice personally served or sent via registered mail pursuant to 25 USC
       1912(a), and (2) the original or a legible copy of the return receipt or other proof of
       service showing delivery of the notice. [Morris, 491 Mich at 114.]

        After TEB’s father indicated that he had “Cherokee Indian heritage,” the DHHS sent
notices to three Cherokee tribal organizations: the Cherokee Nation in Tahlequah, Oklahoma; the
United Keetoowah Band of Cherokee Indians in Tahlequah; and the Eastern Band of Cherokee
Indians in Cherokee, North Carolina. Contrary to the requirements of ICWA and Morris, copies
of these notices and the accompanying documentation were not placed on the record. We note,
however, that the certified mail return receipts were submitted to the court.

         The Eastern Band of Cherokee Indians and the United Keetoowah Band of Cherokee both
indicated that TEB was not eligible for tribal membership and that they would not intervene in this
action. Given the tribes’ decisions, the failure of the DHHS to present the original notice and
documentation to the court is harmless. Id. at 120-121. The same cannot be said with regard to
the Cherokee Nation. Although a court report indicates that the Cherokee Nation denied TEB’s
eligibility for membership, no letter was placed in the record. The court’s mere assertion is
insufficient under Morris. Accordingly, this gap must be closed on remand—the DHHS must
present both the notice and documentation sent to the Cherokee Nation and the letter from the
Cherokee Nation denying TEB’s eligibility for membership. Only then will the notice
requirements of the state and federal statutes be met. And only then may termination be ordered.

         In the meantime, “the proper remedy for ICWA-notice violations is to conditionally reverse
the trial court and remand for resolution of the ICWA-notice issue.” Id. at 122. This Court has
applied this same procedure to MIFPA issues. See In re Beers, 325 Mich App 653, 678; 926
NW2d 832 (2018). Once the identified gaps in the record are closed, the court’s termination order
may be reinstated. Morris, 491 Mich at 123.




                                                -3-
                                  IV. RELATIVE PLACEMENT

      Finally, respondent challenges the trial court’s and DHHS’s failure to consider placement
of TEB with the child’s maternal grandmother.

         “When a child is removed from a parent’s care during the adjudication phase under MCL
712A.2(b), . . . ‘the court shall order the juvenile placed in the most family-like setting available
consistent with the juvenile’s needs.’ ” In re COH, 495 Mich 184, 192; 848 NW2d 107 (2014),
quoting MCL 712A.13a(12). The DHHS “must complete an initial services plan within 30 days
of the child’s placement.” COH, 495 Mich at 192, citing MCL 712A.13a(10)(a). “As part of the
initial services plan, the [DHHS] is required to comply with MCL 722.954a(2).”1 COH, 495 Mich
at 192-193. “MCL 722.954a applies from the moment a child is removed from his or her parents’
care, i.e., before any placement decision is made, and, consequently, the requirements of MCL
722.954a are intended to guide the [DHHS’s] initial placement decision.” COH, 495 Mich at 195
(emphasis in original).

        Under MCL 722.954a(2), “[u]pon removal, . . . the supervising agency shall, within 30
days, identify, locate, notify, and consult with relatives to determine placement with a fit and
appropriate relative who would meet the child’s developmental, emotional, and physical needs.”
The DHHS fulfilled this duty. The court report related to the August 28, 2018 hearing indicates
that the foster-care worker, Sabrina Beitelschies, conducted a family team meeting with respondent
and her extended family. Respondent was living with her mother at that time. This meant that
TEB could not be placed with her maternal grandmother. Respondent again requested that her
mother be investigated for placement after respondent moved out on her own. Beitelschies
indicated she had a “home visit scheduled for [August 27, 2018,] to begin the process of assessing
whether [the maternal grandmother] is a safe placement option” for TEB. Beitelschies further
indicated that if the maternal grandmother’s home was found appropriate, Beitelschies would
“complete a DHHS-3130A (Relative Home Study) within 30 days, and if the family was fully
assessed to be safe and appropriate,” TEB would be moved. By the next court report, however,
respondent’s “relatives were assessed by the agency and determined to be inappropriate, unwilling
and/or unsafe for foster care placement of this child.” Thus, the DHHS complied with the statutory
requirements of MCL 722.954a(2).




1
  MCL 722.954a was amended by our Legislature in 2016. 2016 PA 190, effective September 19,
2016. MCL 722.954a(1) through (5) remained unchanged from the version in effect when COH
issued, but subsection (6) was changed to subsection (9). Three new subsections were added
related to siblings, which are found in MCL 722.954a(6) through (8). MCL 722.954a(6) is relevant
to this case, although it does not alter the outcome. Notably, MCL 722.954a(6) requires that
reasonable efforts be made to place siblings in the same foster care placement unless the DHHS
“documents that a joint placement would be contrary to the safety or well-being of any of the
siblings.” LAW was initially placed with the same nonfamily placement as TEB. Testimony was
presented, however, that TEB’s negative behaviors were exacerbated by the presence of LAW,
including increased incidents of “head banging.” Thus, the trial court moved LAW to the maternal
grandparents’ home.


                                                -4-
        “The preference for placement with relatives is also expressly preserved throughout the
review process . . . .” COH, 495 Mich at 195. Specifically, when relatives are involved, the DHHS
is required to meet the following requirements under MCL 722.954a:

              (4) Not more than 90 days after the child’s removal from his or her home,
       the supervising agency shall do all of the following:

              (a) Make a placement decision and document in writing the reason for the
       decision.

               (b) Provide written notice of the decision and the reasons for the placement
       decision to the child’s attorney, guardian, guardian ad litem, mother, and father; the
       attorneys for the child’s mother and father; each relative who expresses an interest
       in caring for the child; the child if the child is old enough to be able to express an
       opinion regarding placement; and the prosecutor.

               (5) Before determining placement of a child in its care, a supervising agency
       shall give special consideration and preference to a child’s relative or relatives who
       are willing to care for the child, are fit to do so, and would meet the child’s
       developmental, emotional, and physical needs. The supervising agency’s
       placement decision shall be made in the best interests of the child.

                                               * * *

                (9) A person who receives a written decision described in subsection (4)
       may request in writing, within 5 days, documentation of the reasons for the
       decision, and if the person does not agree with the placement decision, he or she
       may request that the child’s attorney review the decision to determine if the decision
       is in the child’s best interest. If the child’s attorney determines the decision is not
       in the child’s best interest, within 14 days after the date of the written decision the
       attorney shall petition the court that placed the child out of the child’s home for a
       review hearing. The court shall commence the review hearing not more than 7 days
       after the date of the attorney’s petition and shall hold the hearing on the record.

This review process is “limited to a narrow time period.”

       [T]he request for documentation of the reasons for the placement decision must be
       made within 5 days of receiving the placement decision, the potential petition for a
       review hearing must be made within 14 days of the written decision, and the review
       hearing must be held within 7 days after the petition. [COH, 495 Mich at 196.]

And “there is no indication within the statutory language of MCL 722.954a that the Legislature
intended that the preference for placement with relatives exists beyond the time frame identified
within MCL 722.954a.” COH, 495 Mich at 196; see also id. at 198 (“[T]he plain language of MCL
722.954a limits the applicability of the preference [for placement with relatives] to only the initial
stage of the process, i.e., immediately after a child is removed from his or her parents’ care and
during the statutory review period established in MCL 722.954a(3).”).



                                                 -5-
        The DHHS did consider placing TEB with the maternal grandmother within 90 days of the
child’s removal from respondent’s home. Although the DHHS placed TEB in nonrelative foster
care, the DHHS began its investigation into the maternal grandmother’s home. Unfortunately, a
Child Protective Services (CPS) claim had been substantiated against the grandmother around the
same time. The situation, involving another grandchild placed in the grandmother’s care, was later
described as “unique” and “was quickly resolved.” Even so, the CPS matter rendered the
grandmother’s home an “inappropriate” or “unsafe” option during the first 90 days of these
proceedings.

        Moreover, although the maternal grandmother claimed that she followed up with the
DHHS and never received a more detailed answer regarding its decision, there is no record
indication that the grandmother “request[ed] in writing, within 5 days, documentation of the
reasons for the decision” or “request[ed] that the child’s attorney review the decision” in light of
the child’s best interests. MCL 722.954a(9). Indeed, the CPS investigator testified that the
maternal grandmother and her husband appeared preoccupied “with their own issues” surrounding
the CPS report at that time and could not devote energy to securing placement of TEB. The
grandmother’s more active efforts to have TEB placed in her home occurred well past the 90-day
window provided in the statute.

        The DHHS met the requirements in MCL 722.954a(4) and (5). Under MCL 722.954a(2),
the DHHS was required to not merely identify and locate relatives with whom to place the minor
child, but rather to identify and locate “a fit and appropriate relative who would meet the child’s
developmental, emotional, and physical needs” for placement. Plus, the DHHS’s placement
decision is to be made “in the best interests of the child” above all else. MCL 722.954a(5).
Because the maternal grandmother had a CPS referral in 2018, respondent has failed to
demonstrate any error in the DHHS’s initial determination that placement with the grandmother
would be inappropriate or unsafe. Additionally, considering the information the DHHS had at the
time of the placement, and for at least the first 90 days of placement, continued placement of TEB
in foster care appears to have been in TEB’s best interests.

        The maternal grandmother did not appear before the court until August 19, 2020, more
than two years after TEB’s removal. By that point, TEB was bonded with the foster parents, the
only parents she had ever known. Although the grandmother’s home was then deemed a safe and
suitable placement for LAW, changing TEB’s placement at that point would not have been in her
best interests. Therefore, the circuit court did not err by failing to consider the maternal
grandmother as a viable option for placement of TEB.

       We conditionally reverse the circuit court’s termination order and remand for the court to
address the ICWA-notice issue with respect to the Cherokee Nation. We do not retain jurisdiction.



                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Stephen L. Borrello
                                                             /s/ Amy Ronayne Krause




                                                -6-